Opinion by
Judge Pryor:
The contract between the decedent, Mrs. Smith, and Porter was only conditional, the right to the conveyance depending upon Porter’s readiness to comply with the contract after the expiration of the time for which he had rented the land. He never did comply, and although asking the relief in the original petition in which he united as plaintiff with the administrator, of the deceased, he voluntarily made himself a defendant and refuses to comply with the agreement. It must be conceded that Porter was not under the contract compelled to accept its terms, and that neither the decedent nor her representative could have compelled him to execute his notes and perfect the agreement. It was solely with him to comply, and never having done so, the heir ought not to be required to part with his title.
The judgment below is affirmed.